SiebeckeR, J.
Tbe appellant contends that tbe court-erred by its order permitting tbe respondent, tbe Great Northern Railway Company, to occupy tbe premises of Warren E.. McCord, tbe appellant, during tbe pendency of tbe proceeding instituted by it for tbe condemnation of a strip thereof to' be used for railroad purposes, and that it was error to restrain tbe appellant from prosecuting bis action against tbe railway companies to enjoin them from continuing in possession off tbe land and from using it for such railroad purposes during-tbe pendency of tbe condemnation proceedings. Upon an appeal to tbis court from an order in tbe action of McCord v. Eastern R. Co. and tbis respondent, reported in 136 Wis. 254, 116 N. W. 845, it was held that tbe complaint in tbe case-*593stated a good cause of action for an injunction, and that the circuit court erred in permitting the railroad companies to occupy said premises for railroad purposes before they had acquired any right thereto by a proper condemnation proceeding pursuant to the statutes, for the reason that under the facts and circumstances shown by the pleadings and affidavits then before the court it appeared that Warren E. McGord had given no express or tacit consent to such occupancy by the companies. The decision went upon the ground that any such permanent appropriation of land without the consent of the owner is a taking thereof in the constitutional sense, which is unauthorized in the law; and it was held that such unlawful entry would be restrained in equity, because the remedies available to the owner at law are less adequate, comprehensive, and efficient to the ends of justice and its prompt administration. It was therefore held that the plaintiff in that action was entitled to proceed with the prosecution of his suit, in which respondent had been made a defendant, upon the ground therein alleged that it then occupied this land as the lessee of the railroad owned by the other defendant, the Eastern Eailway Company.
The questions thus decided upon that appeal are res judi-cata as to the respondent on this appeal. We can perceive no reason for holding on this appeal that the respondent, the Great Northern Railway Company, should not be bound by such former decision to the extent of the questions then presented and decided, unless, as it now contends, the situation is changed. This alleged change of situation is based on the showing to the court, before the making of the order now appealed from, that the deed of the Eastern Eailway Company of October 11, 1907, conveying all of its railroad properties and transferring the possession thereof, included a right to occupy the lands, which was not embraced in the former decision, and that by obtaining a certificate of convenience and necessity for the construction of a railroad over the premises *594which the Eastern Railway Company actually occupied, and by immediately thereafter prosecuting in the proper circuit court a condemnation proceeding to acquire the lands for such railroad purposes, the respondent acquired the right under see. 1852, Stats. (1898), to remain in possession of the premises and to operate its railroad for a sufficient time to enable it to prosecute the condemnation proceeding to completion. This right is asserted under the provisions of sec. 1852, Stats. (1898), providing that if a railroad company has not acquired title to land upon which it has constructed any part of its roadbed or track, “or if at any time after an attempt to acquire title by purchase, eminent domain or otherwise it shall be found that the title thereby acquired is defective the corporation may proceed to acquire or perfect such title in the manner hereinbefore provided; and at any stage of such proceeding the court in which the same shall be pending or thé judge thereof may authorize such corporation, if in possession, to continue in possession,” and use the land for its purposes during the pendency of the proceedings upon compliance with the conditions as to indemnity there prescribed. The argument is that under the facts of the case the respondent, as successor to the Eastern Railway Company, is in lawful possession of this strip of land, by reason of the fact that its predecessor took the necessary steps to acquire title thereto, although it failed to acquire a title on account of irregularities and defects in the certificate of convenience and necessity, and because the court awarded its grantor possession thereof during the pendency of the condemnation proceedings instituted by it. It is undisputed that this possession was held illegal and wrongful by the decision of this court in the case of McCord v. Eastern R. Co. 136 Wis. 254, 116 N. W. 845. It is there stated:
“The broad language of sec. 1852, so much relied upon by counsel for defendants, we think cannot be construed to mean that a railroad company may take and hold possession without the consent of the landowner and without first making or *595tendering compensation. And it is manifest from the provisions of sec. 1850 that such was not the intention of the legislature. The latter section provides that after the making of the award the company may pay to the owners of the land taken or to the clerk of the court the amount of the award, and thereupon may enter upon, take, and use the land. This language seems to negative the idea that the land can be taken before compensation is made.”
It was consequently held that the defendants’ entry was unlawful and that the court erroneously permitted the railroad companies to remain in possession of the premises. It is obvious that neither the Eastern Railway Company nor the respondent acquired any claim or color of title to the premises under the circuit court’s order which authorized possession pending the proceedings to condemn, for a railroad company has no right to go into possession of land which it wishes to condemn, before an award is made and payment of the amount awarded is made to the owner of the land or to the clerk of the court. The former decision of this court in the •case of McCord v. Eastern R. Co. and the respondent, holding that their entry and continuance in possession under the court’s order constituted a trespass, must be adhered to. The subsequent steps taken by the respondent to obtain a new certificate of convenience and necessity and the commencement of new condemnation proceedings cannot, therefore, be treated as instituted to perfect a defective title to land to which it had theretofore acquired any right by purchase or eminent domain. Under'the facts disclosed the respondent and its grantor were wrongfully occupying this land without any justifiable- claim thereto, and it cannot therefore be said that their possession of the premises is under an imperfect title as contemplated by sec. 1852, Stats. (1898). The court therefore erred in permitting the respondent to remain in possession and in restraining the appellant from prosecuting his action to enjoin the respondent from further trespass to his possession and for compensation for the loss sustained.
Since the respondent has instituted condemnation proceed*596ings against the lands in question and for the assessment of the owner’s damages for such taking, it is manifest that the damages incident to any change in the premises caused by the respondent or its grantor by grading the roadway or by other-acts which affected the physical condition of the land must be taken into consideration in determining the damages to be awarded the landowner in such proceeding. Under the circumstances, such elements of damage should not therefore be included in any award of damages in the appellant’s trespass action. In that action the damages should be restricted to the loss occasioned by the invasion of the right of possession and which is not embraced in an award in the condemnation proceeding.
It is contended that the respondent is a foreign corporation-organized under the laws of Minnesota and hence has no authority to exercise the right of eminent domain in this state. Confessedly, this right cannot be exercised by foreign corporations unless it be granted them by the law. Sec. 1845, Stats. (1898), provides:
“Any railroad corporation may acquire any real estate which it shall be authorized to take for the purpose of its organization in the manner hereinafter prescribed; and every provision for that purpose heretofore made in any special law or act of incorporation or amendment thereto is repealed.”
Sec. 13, ch. 119, Laws of 1872, relating to railroads and the organization thereof, provided for the exercise of this right as follows:
“In case any railroad company formed under this act or organized under any law of this state, shall not have acquired any real estate required for the purposes of its incorporation, it shall have the right to acquire title to the same, in the manner and by the special proceedings prescribed in this act.”
By sec. 55 of this chapter it was enacted:
“Sec. 55. All existing railroad corporations within this state shall respectively have and possess all the powers and *597privileges contained in tbis act, and they shall be subject to nil the duties and liabilities prescribed by this act.”
The contest of this section, read in connection with the provisions of sec. 13, shows that the legislature contemplated that nil the powers and privileges contained in this act should be conferred on corporations other than those embraced in sec. 13, namely, those “formed under this act or organized under any law of this state.” This must, therefore, have referred to corporations of foreign organization but doing business in this state. This remained the law until the adoption of the revised law contained in sec. 1845, K. S. 1878. The revisers’ note states that the original section was “amended to .give a certain expression to the abolition of special provisions,” and cites cases. The omission of the words “formed under this act or organized under any law of this state,” contained in sec. 13, and the omission of the provisions of sec. 55 altogether from sec. 1845, are significant as indicating that the revised law was intended to embrace all railroads and to be of general application, and that the provisions were not to be restricted to such corporations as were organized under the ■original act or under any other law of this state. The omissions and the phraseology of the new law manifest a purpose to so frame the revised law as to include within its provisions .any railroad corporation. Such a purpose could only be ae-■complished by conferring the rights on all railroads doing business in this state, regardless of whether they were domestic or foreign organizations. Many of the different sections of our statutes, pertaining to the organization of railroads, the granting of rights and powers, and regulating the exercise of .such rights and powers, have been cited to our attention by counsel for both parties as tending to show the legislative intent in the adoption of this amendment to the original statute, as incorporated in sec. 1845. An examination thereof affords us no satisfactory evidence showing the legislative intent nespecting this matter. A study of the contexts of these *598various provisions discloses tliat they harmonize with the apparent meaning of the provisions of sec. 1845, and therefore furnish no ground for restricting the natural meaning of the words employed and for not applying them in their usual significance and scope. We are persuaded that the respondent* though a corporation organized in another state, has the right to exercise the right of eminent domain within this state for the purposes of its organization.
By the Court. — The order appealed from is reversed, and the proceeding remanded for further proceedings according to law.
MaRshall and Vinje, JJ., took no part.